DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 and 7-16 are pending.
Claim 6 is cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Kerry Sisselman (Reg. No. 37,237) on  March 11, 2022.

The application has been amended as follows: Claim 1 (currently amended):  A method for planning an electrical power transmission network by using a planning arrangement, the method comprising the following steps: 
providing a first input dataset; 
converting the first input dataset into a graphical representation by using a conversion device, the graphical representation containing topology information for an 
distinguishing different types of equipment by using a first identifier; 
distinguishing electrical connections by using a second identifier; 
distinguishing data communication links by using a third identifier; 
identifying patterns recurring more than once in the graphical representation by using a pattern recognition device; 
determining a respective frequency of the patterns by using the pattern recognition device; 
marking all patterns having a frequency exceeding a pre-determined threshold, as candidate samples by using the pattern recognition device; 
selecting typical configurations of frequently occurring constellations of equipment interconnected and parameterized in the same way from the candidate patterns, by taking at least one selection criterion into account; and 
planning the power transmission network using the typical configurations selected.

Claim 2 (original):  The method according to claim 1, which further comprises providing the first input dataset with at least: 
topology information for interconnection of the equipment items; 
data communication information for the equipment items; and 


Claim 3 (original):  The method according to claim 1, which further comprises using a description of a previously installed energy transmission network as the first input dataset.

Claim 4 (original):  The method according to claim 1, which further comprises using a description of previously known typical configurations, at least in part, for the first input dataset.

Claim 5 (original):  The method according to claim 1, which further comprises using at least one following criteria as a selection criterion: size of the pattern in terms of a number of equipment items contained, classification into at least one of interesting and trivial patterns or clusters, or ability to be grouped together with other typical configurations.

Claim 6 (canceled) 

An electrical power transmission network planned by a method using known typical configurations of frequently occurring constellations of equipment interconnected and parameterized in the same way to simplify the planning and commissioning of a power transmission network, the method comprising the steps of:
providing a second input dataset relating to a power transmission network to be planned; 
on a basis of selected typical configurations, determining a second graphical representation of the power transmission network to be planned containing topology information on an interconnection of equipment items, data communication information on the equipment items and parameterization information on the equipment items; 
distinguishing different types of equipment by using a first identifier; 
distinguishing electrical connections by using a second identifier; 
distinguishing data communication links by using a third identifier; 
converting the second graphical representation into an output dataset; and
planning the power transmission network using the output dataset.

Claim 8 (currently amended):  The method according to claim [[6]]7, which further comprises taking user preferences into account.

electrical power transmission network wherein the method further comprises including in the user preferences at least one following preference: 
typical configurations created manually by a user, or 
at least one of a list or ranking of typical configurations.

Claim 10 (currently amended):  The electrical power transmission network  wherein the method further comprises examining the output dataset to determine suitability of the topology information, data communication information and parameterization information for configuring the power transmission network to be planned.

Claim 11 (currently amended):  The electrical power transmission network wherein the method further comprises upon no suitable output dataset being identified, determining a new output dataset taking a restrictive constraint into account.

Claim 12 (currently amended):  The electrical power transmission network wherein the method further comprises upon multiple output datasets being identified, ranking the output datasets based on user preferences for selecting the output dataset best corresponding to the user preferences.

electrical power transmission network wherein the method further comprises upon no output dataset being identified that entirely configures the power transmission network to be planned, providing a partial solution for the output dataset.

Claim 14 (currently amended):  A planning arrangement for planning an electrical power transmission network, the planning arrangement comprising: 
a conversion device configured to convert a first input dataset into a graphical representation containing topology information for an interconnection of equipment items, data communication information on said equipment items and parameterization information on said equipment items; 
a first identifier for distinguishing different types of equipment; 
a second identifier for distinguishing electrical connections; 
a third identification for distinguishing data communication links; 
a pattern recognition device configured: 
to identify patterns recurring more than once in said graphical representation, 
to determine a respective frequency of the patterns, and 
to mark all patterns having a frequency exceeding a pre-determined threshold as candidate samples; 
a selection device configured to select typical configurations of frequently occurring constellations of equipment interconnected and parameterized in the same way from said candidate patterns by taking at least one selection criterion into account and 
a data processor configured to plan the power transmission network using the typical configurations selected.

Claim 15 (original):  The planning arrangement according to claim 14, wherein said determined typical configurations permit the electrical power transmission network to be put into operation more simply.

Claim 16 (currently amended):  A non-transitory computer program product stored on a permanent data carrier and configured to perform, , the steps of:
providing a first input dataset; 
converting the first input dataset into a graphical representation by using a conversion device, the graphical representation containing topology information for an interconnection of equipment items, data communication information for the equipment items and parameterization information for the equipment items; 
distinguishing different types of equipment by using a first identifier; 
distinguishing electrical connections by using a second identifier; 
distinguishing data communication links by using a third identifier; 
identifying patterns recurring more than once in the graphical representation by using a pattern recognition device; 
determining a respective frequency of the patterns by using the pattern recognition device; 
marking all patterns having a frequency exceeding a pre-determined threshold, as candidate samples by using the pattern recognition device; 
selecting typical configurations of frequently occurring constellations of equipment interconnected and parameterized in the same way from the candidate patterns, by taking at least one selection criterion into account; and 
planning the power transmission network using the typical configurations selected.

Examiner’s Statement of Reason for Allowance
Claims 1-5 and 7-16 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
While Cella et al.(USPGPUB 20190324444) discloses a systems and methods for data collection in an industrial environment. A method can include providing a plurality of sensors to components of an industrial system, interpreting the data values from the sensors in response to a sensed parameter group, the group including a fused plurality of sensors. The method may also include determining a recognized pattern value comprising a secondary value determined in response to the data values, updating the sensed parameter group in response to the recognized pattern value, and adjusting the interpreting the data values in response to the updated sensed parameter 
Claim 1, converting the first input dataset into a graphical representation by using a conversion device, the graphical representation containing topology information for an interconnection of equipment items, data communication information for the equipment items and parameterization information for the equipment items; 

distinguishing electrical connections by using a second identifier; 
distinguishing data communication links by using a third identifier; 
identifying patterns recurring more than once in the graphical representation by using a pattern recognition device; 
determining a respective frequency of the patterns by using the pattern recognition device; 
marking all patterns having a frequency exceeding a pre-determined threshold, as candidate samples by using the pattern recognition device; and 
selecting typical configurations of frequently occurring constellations of equipment interconnected and parameterized in the same way from the candidate patterns, by taking at least one selection criterion into account; and 
planning the power transmission network using the typical configurations selected.
Claim 7, providing a second input dataset relating to a power transmission network to be planned; 
on a basis of selected typical configurations, determining a second graphical representation of the power transmission network to be planned containing topology 
distinguishing different types of equipment by using a first identifier; 
distinguishing electrical connections by using a second identifier; 
distinguishing data communication links by using a third identifier; and 
converting the second graphical representation into an output dataset; and
planning the power transmission network using the output dataset.
Claim 14, a conversion device configured to convert a first input dataset into a graphical representation containing topology information for an interconnection of equipment items, data communication information on said equipment items and parameterization information on said equipment items; 
a first identifier for distinguishing different types of equipment; 
a second identifier for distinguishing electrical connections; 
a third identification for distinguishing data communication links; 
a pattern recognition device configured: 
to identify patterns recurring more than once in said graphical representation, 
to determine a respective frequency of the patterns, and 

a selection device configured to select typical configurations of frequently occurring constellations of equipment interconnected and parameterized in the same way from said candidate patterns by taking at least one selection criterion into account and 
a data processor configured to plan the power transmission network using the typical configurations selected.
Claim 16, providing a first input dataset; 
converting the first input dataset into a graphical representation by using a conversion device, the graphical representation containing topology information for an interconnection of equipment items, data communication information for the equipment items and parameterization information for the equipment items; 
distinguishing different types of equipment by using a first identifier; 
distinguishing electrical connections by using a second identifier; 
distinguishing data communication links by using a third identifier; 
identifying patterns recurring more than once in the graphical representation by using a pattern recognition device; 

marking all patterns having a frequency exceeding a pre-determined threshold, as candidate samples by using the pattern recognition device; and 
selecting typical configurations of frequently occurring constellations of equipment interconnected and parameterized in the same way from the candidate patterns, by taking at least one selection criterion into account; and 
planning the power transmission network using the typical configurations selected.

in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of
record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/ Primary Examiner, Art Unit 2119